DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed on July 26, 2022 (hereinafter “Applicant’s Reply”). In Applicant’s Reply, Claims 1, 2, 5-7, 11, 13, 14, and 16-20 were amended, new Claims 21-23 were added, and Claims 3, 8, and 9 were canceled. Claims 1, 2, 5-7, 11, 13, 14, and 16-23 are pending and are addressed below.

Response to Arguments
Objection to the Abstract 
Regarding the objection to the Abstract raised in the previous Non-Final Office Action dated May 26, 2022 (“Previous Office Action”), Applicant’s amendment to the Abstract and corresponding remarks (see page 7 of Applicant’s Reply) have been fully considered and are persuasive. Accordingly, the objection to the Abstract from the Previous Office Action has been withdrawn.

Claim Objections
Regarding the objection of Claim 7 in the Previous Office Action, Applicant’s amendment to Claim 7 and corresponding remarks (see page 7 of Applicant’s Reply) have been fully considered and are persuasive. Accordingly the objection to Claim 7 from the Previous Office Action has been withdrawn

Rejection Under 35 U.S.C. § 112
Regarding the rejection of Claims 1-20 under 35 U.S.C. § 112(b), Applicant’s amendment to Claims 1, 2, 5-7, 11, 13, 14, 16, 19, and 20, and the corresponding remarks (see pages 7-8 of Applicant’s Reply) have been fully considered and are persuasive. Accordingly, the rejection of Claims 1-20 under 35 U.S.C. § 112(b) has been withdrawn.

Rejections Under 35 U.S.C. §§ 102 and 103
As an initial matter, it appears that the first paragraph on page 8 may be a typographical error. In particular, this first paragraph addresses references that were not cited or applied in the Previous Office Action. Accordingly, this first paragraph will not be substantively addressed in this action.
Regarding the rejection of Claims 1-14, 16, 18 and 19 under 35 U.S.C. § 102 (a)(1) and (a)(2) based on U.S. Publication No. 2008/0048466 to Singh. Applicant’s amendments to independent Claims 1 and 16, and the corresponding arguments (see page 8 of Applicant’s Reply) are persuasive. Accordingly, the rejection of Claims 1-14, 16, 18 and 19 under 35 U.S.C. § 102 (a)(1) and (a)(2) based on Singh has been withdrawn.
Regarding the rejection of Claims 1, 2, 5, 8-14, and 16 under 35 U.S.C. § 102 (a)(1) and (a)(2) based on U.S. Publication No. 2016/0332731 to Suzuki, and the rejection of Claims 15, 17, 18, and 20 under 35 U.S.C. § 103 based on Suzuki in view of U.S. Publication No. 2015/0130244 to Wyss, Applicant’s arguments (see page 9 of Applicant’s Reply) have been fully considered, but they are not persuasive. In view of the substantive amendments to independent Claims 1 and 16, the rejection of the claims under 35 U.S.C. § 102 (a)(1) and (a)(2) based on Suzuki or under 35 U.S.C. § 103 based on Suzuki and Wyss have been updated as detailed below to address the newly added limitations.
 Applicant’s Reply on page 9 asserts that “[a]s shown in Figure 1 of Suzuki, the storage unit does not form a rear and/or side panel of the seat shell” (emphasis added). However, independent Claims 1 and 16 each recite “a removable section element comprising at least one of a rear panel or a side panel of the console element” (emphasis added). 
Suzuki discloses a seat 1 including an armrest structure located vertically above an ottoman 30 and below an electrical jack 40 (see e.g., Suzuki at FIGS. 1 and 2). As shown in Annotated FIGS. 1 and 2 of Suzuki below, the armrest structure includes a base frame 130 and a lid 150, and the base frame 130 can be considered as a base element and the lid 150 is operable to provide an upper utility surface (see e.g., Suzuki at paras. 0029-0031 and FIGS. 1 and 2). The armrest structure including the base frame 130, the lid 150, the top horizontal and side vertical surfaces surrounding the base frame 130 can be considered as a side console located laterally from the seat body 10 (see e.g., Suzuki at FIG. 1). As shown in Annotated FIGS. 1 and 2 of Suzuki below, a storage box 110 is removably coupled to the base frame 130, and the storage box 110 includes front, side, and rear wall panels that serve as internal partitioning walls within the armrest structure/side console. In view of at least the above, the Claims 1, 2, 5, 8-18 and 20 remain rejectable in view of Suzuki alone or in view of the combination of Suzuki and Wyss.

    PNG
    media_image1.png
    635
    1143
    media_image1.png
    Greyscale

Annotated FIGS. 1 and 2 of Suzuki
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 10-13, and 15-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2013/0241247 to Wallace et al. (hereinafter “Wallace”).
Regarding Claim 1, Wallace discloses a passenger furniture device of an aircraft seat unit provided within an aircraft cabin (a suite seat 12 for an aircraft passenger suite 10; see e.g., paras. 0039-0042 and FIGS. 1-8), the passenger furniture device comprising:
a base element having an upper utility surface, wherein the base element is configured as a console element connected to a seat shell structure of the aircraft seat unit and arranged adjacent to a passenger seat of the aircraft seat unit (the suite 10 includes an armrest assembly 20 that includes a vertically actuatable armrest 34 and a fixed base structure below the armrest 34 that can be considered as a base element, and the armrest assembly 20 can be considered as a side console; the armrest assembly 20 is connected to either directly or indirectly to a seat shell surrounding the seat back 14; see e.g., paras. 0050-0053 and FIGS. 1-8);
a removable section element comprising at least one of a rear panel or a side panel of the console element (a bed extension 32 and a hinged cantilever 64 are ejectable or removable from an interior cavity formed by the armrest 34 and fixed base structure below the armrest 34, and when the bed extension 32 and hinged cantilever 64 are removed from and extended out of the interior cavity, at least the hinged cantilever 64 forms an extended side panel of the side console; see e.g., paras. 0050-0056 and FIGS. 4-8); and
a latch mechanism, wherein the removable section element is detachably mounted to the base element via the latch mechanism (to extend the bed extension 32, push button control 54 is depressed in order to "release a latch on the bed extension 32" and once the latch is released, the bed extension 32 is decoupled from the latching mechanism that was used to secure the bed extension 32 in the retracted or stowed position; see e.g., paras. 0051-0052 and FIGS. 6-10; it is noted that the phrase "detachably mounted" has been interpreted to encompass configurations where two components are detached or decoupled from one another via corresponding latching mechanisms even if those two components may remain attached to each other via other components).
Regarding Claim 2, Wallace discloses wherein the removable section element is detachably mounted to one side of the base element (the bed extension 32 is mounted to a front side of the armrest assembly 20 and is operable to be detached from a latching mechanism securing it in the stowed position; see e.g., paras. 0051-0052 and FIGS. 6-10).
Regarding Claim 4, Wallace discloses wherein the base element comprises at least two removable section elements arranged on opposite sides of the base element (a privacy screen 30 cooperates with privacy walls of the suite 12 and is arranged on a side of the armrest assembly 20 opposite from the bed extension 32, and the privacy screen 30 is operable to be slid to an open position to remove the privacy screen 30 from a walkway positioned between the aisle and the suite 12; see e.g., para. 0044 and FIGS. 1, 4, and 5).
Regarding Claim 5, Wallace discloses wherein the base element comprises at least one receiving area for receiving the removable section element (an interior cavity formed by the armrest 34 and fixed base structure below the armrest 34 is operable to receive the bed extension 32 and the hinged cantilever 64 when they are in the retracted or stowed position, and the interior cavity can be considered as a receiving area; see e.g., paras. 0050-0056 and FIGS. 4-8).
Regarding Claim 6, Wallace discloses wherein the base element comprises a support foot onto which the removable section element is supported on in the mounted state of the removable section element (as shown in FIGS. 6-10, a support foot is positioned adjacent a rotary damper/speed controller 56, and this support foot is capable of supporting weight applied on the armrest 34 and/or the bed extension 32).
Regarding Claim 7, Wallace discloses wherein, in a mounted state of the removable section element, said removable section element at least extends a total utility surface and/or a total side surface of the base element (as shown in FIGS. 3, 4, and 8, the bed extension 32 extends a total utility surface area provided by at least the armrest 34 when the bed extension 32 is in the extended or deployed position).
Regarding Claim 10, Wallace discloses wherein the latch mechanism comprises at least one plug-in element and a corresponding recess (Wallace discloses a latch that is operable to release the bed extension 32 once a push button control 54 is depressed, and the latch would inherently include a male latching portion and a female latching portion; see e.g., para. 0051).
Regarding Claim 11, Wallace discloses wherein the plug-in element is arranged on the removable section element and the corresponding recess is arranged on the base element or vice versa (Wallace discloses a latch that is operable to release the bed extension 32 once a push button control 54 is depressed, and the latch would inherently include a male latching portion and a female latching portion; see e.g., para. 0051).
Regarding Claim 12, Wallace discloses wherein the latch mechanism comprises at least one clip element and a corresponding clip engagement portion (Wallace discloses a latch that is operable to release the bed extension 32 once a push button control 54 is depressed, and the latch would inherently include a male latching portion and a female latching portion; see e.g., para. 0051).
Regarding Claim 13, Wallace discloses wherein the clip element is arranged on the base element and the corresponding clip engagement portion is arranged on the removable section element or vice versa (Wallace discloses that the latch is "on the bed extension 32" and the latch is operable to be released or removed from a latch receiving portion associated with the armrest assembly; see e.g., para. 0051).
Regarding Claim 15, Wallace discloses wherein the base element comprises at least one hollow interior section providing a footwell for a passenger seated behind (as shown in FIGS. 1, 2, 3, and 5, a rear portion of the armrest assembly 20 includes a U-shaped cutout and space both above and below an ottoman 18 to provide additional space for a passenger; see e.g., FIGS. 1, 3, and 4).
Regarding Claim 16, Wallace discloses an aircraft seat unit for an aircraft cabin (a suite seat 12 for an aircraft passenger suite 10; see e.g., paras. 0039-0042 and FIGS. 1-8) comprising:
a passenger furniture device (the suite 10 includes an armrest assembly 20; see e.g., paras. 0050-0053 and FIGS. 1-8) comprising:
a base element having an upper utility surface, wherein the base element is configured as a console element connected to a seat shell structure of the aircraft seat unit (the armrest assembly includes a vertically actuatable armrest 34 and a fixed base structure below the armrest 34 that can be considered as a base element, and the armrest assembly 20 can be considered as a side console; the armrest assembly 20 is connected to either directly or indirectly to a seat shell surrounding the seat back 14; see e.g., paras. 0050-0053 and FIGS. 1-8);
a removable section element comprising at least one of a rear panel or a side panel of the console element (a bed extension 32 and a hinged cantilever 64 are ejectable or removable from an interior cavity formed by the armrest 34 and fixed base structure below the armrest 34, and when the bed extension 32 and hinged cantilever 64 are removed from and extended out of the interior cavity, at least the hinged cantilever 64 forms an extended side panel of the side console; see e.g., paras. 0050-0056 and FIGS. 4-8); and
a latch mechanism provided on the base element and the removable section element such that the section element is detachably mounted to the base element via the latch mechanism (to extend the bed extension 32, push button control 54 is depressed in order to "release a latch on the bed extension 32" and once the latch is released, the bed extension 32 is decoupled from the latching mechanism that was used to secure the bed extension 32 in the retracted or stowed position; see e.g., paras. 0051-0052 and FIGS. 6-10; it is noted that the phrase "detachably mounted" has been interpreted to encompass configurations where two components are detached or decoupled from one another via corresponding latching mechanisms even if those two components may remain attached to each other via other components); and
a passenger seat situated laterally adjacent to the passenger furniture device, wherein the console element is arranged adjacent to the passenger seat (a seat back 14 and a seat bottom 16 are positioned laterally adjacent from armrest assembly 20; see e.g., FIGS. 1, 2, and 5).
Regarding Claim 17, Wallace discloses wherein the aircraft seat unit is distanced from an adjacent aircraft seat unit and is configured to provide an access from an aisle of the aircraft cabin (as shown in FIG. 1, the suite seat 12 is positioned between two adjacent suite seats - one in front and one behind, and each suite seat 12 includes a walkway that provides access to the aisle; see e.g., para. 0044 and FIG. 1).
Regarding Claim 18, Wallace discloses wherein the passenger furniture device is arranged alongside an aisle of the aircraft cabin (as shown in FIGS. 1-3, the armrest assembly 20 is arranged alongside an aisle of an aircraft; see e.g., para. 0044).
Regarding Claim 19, Wallace discloses wherein the removable section element extends a utility surface of the base element in a mounted state and provides a passenger access to the aircraft seat unit in a dismounted state (as shown in FIGS. 3, 4, and 8, the bed extension 32 extends a total utility surface area provided by at least the armrest 34 when the bed extension 32 is in the extended or deployed position; as shown in FIGS. 1, 2, and 6, the bed extension 32 provides access to the walkway when the bed extension 32 is in a retracted or stowed position).
Regarding Claim 20, Wallace discloses a passenger seating arrangement for an aircraft cabin comprising a plurality of aircraft seat units, at least one of the plurality of aircraft seat units (an aircraft passenger suite 10 nested with other like suites; see e.g., para. 0039 and FIG. 1) comprising:
a seat shell structure (a seat shell or partition wall surrounds at least a seat back 14 of a suite seat 12; see e.g., para. 0041 and FIG. 1);
a passenger seat (the suite seat 12 includes the seat back 14 and a seat bottom 16; see e.g., para. 0041 and FIG. 1);
a passenger furniture device (an armrest assembly 20; see e.g., para. 0041 and FIG. 1) comprising:
a base element having an upper utility surface, wherein the base element is configured as a console element connected to the seat shell structure and arranged adjacent to the passenger seat (the armrest assembly includes a vertically actuatable armrest 34 and a fixed base structure below the armrest 34 that can be considered as a base element, and the armrest assembly 20 can be considered as a side console; the armrest assembly 20 is connected to either directly or indirectly to a seat shell surrounding the seat back 14; see e.g., paras. 0050-0053 and FIGS. 1-8);
a removable section element (a bed extension 32 and a hinged cantilever 64 are ejectable or removable from an interior cavity formed by the armrest 34 and fixed base structure below the armrest 34, and when the bed extension 32 and hinged cantilever 64 are removed from and extended out of the interior cavity, at least the hinged cantilever 64 forms an extended side panel of the side console; see e.g., paras. 0050-0056 and FIGS. 4-8); and
a latch mechanism provided on the base element and the removable section element such that the removable section element is detachably mounted to the base element via the latch mechanism (in order to extend the bed extension 32, push button control 54 is depressed in order to "release a latch on the bed extension 32" and once the latch is released, the bed extension 32 is decoupled from the latching mechanism that was used to secure the bed extension 32 in the retracted or stowed position; see e.g., paras. 0051-0052 and FIGS. 6-10; it is noted that the phrase "detachably mounted" has been interpreted to encompass configurations where two components are detached or decoupled from one another via corresponding latching mechanisms even if those two components may remain attached to each other via other components); and
wherein aircraft seat units in one column are arranged on behind another and/or in staggered manner, the aircraft seat units are distanced from each other by a passenger access space for accessing the passenger seat from an aisle of the aircraft cabin, and the removable section element extends adjacent the passenger access space (as shown in FIGS. 1, 3, and 5, the plurality of passenger suites 10 are arranged in a column one behind another such that a passageway is formed allowing a passenger to access the passenger suite 10 from an aisle while the bed extension is in the retracted or stowed position; see e.g., para. 0044).
Regarding Claim 21, Wallace discloses wherein the aircraft seat unit is distanced from an adjacent aircraft seat unit by a passenger access space for accessing the passenger seat from an aisle of the aircraft cabin, and wherein dismounting the removable section element from the base element enlarges the passenger access space (as shown in FIGS. 1, 3, and 5, the plurality of passenger suites 10 are arranged and spaced from one another in a column one behind another such that a passageway is formed allowing a passenger to access the passenger suite 10 from an aisle while the bed extension is in the retracted or stowed position; see e.g., para. 0044).
Regarding Claim 22, Wallace discloses wherein the aircraft seat unit is distanced from an adjacent aircraft seat unit by a passenger access space for accessing the passenger seat from an aisle of the aircraft cabin, and wherein dismounting the removable section element from the base element enlarges the passenger access space (as shown in FIGS. 1, 3, and 5, the plurality of passenger suites 10 are arranged and spaced from one another in a column one behind another such that a passageway is formed allowing a passenger to access the passenger suite 10 from an aisle while the bed extension 32 is in the retracted or stowed position; see e.g., para. 0044).
Regarding Claim 23, Wallace discloses wherein dismounting the removable section element from the base element enlarges the passenger access space (as shown in FIGS. 1, 2, 5, and 6, the passageway to the aisle is enlarged when the bed extension 32 is in the retracted or stowed position; see e.g., para. 0044).

Claims 1, 2, 5, 10-14, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2016/0332731 to Suzuki (hereinafter “Suzuki”).
Regarding Claim 1, Suzuki discloses a passenger furniture device of an aircraft seat unit provided within an aircraft cabin (a storage unit for an aircraft; see e.g., para. 0001), the passenger furniture device comprising:
a base element having an upper utility surface, wherein the base element is configured as a console element connected to a seat shell structure of the aircraft seat unit and arranged adjacent to a passenger seat of the aircraft seat unit (a seat 1 includes a side portion with an armrest structure (located vertically above an ottoman 30 and vertically below an electrical jack 40) and the armrest structure includes a base frame 130 coupled to a lid 150; as shown in Annotated FIGS. 1 and 2 of Suzuki above, at least the top horizontal surface and the side vertical surface of the armrest structure surrounding the base frame 130 can be considered a base element that is configured as a side console that is located laterally from a seat body 10 and is connected to a shell 20 either directly or indirectly, and both the horizontal surface of the armrest structure and the lid 150 include an upper utility surface; see e.g., paras. 0003 and 0025-0030 and FIGS. 1 and 2);
a removable section element comprising at least one of a rear panel or a side panel of the console element (as shown in Annotated FIGS. 1 and 2 of Suzuki above, a storage box 110 is configured to be removably coupled to the base frame 130 and the armrest structure, and the storage box 110 includes front, side, and rear wall panels that serve as internal partitioning walls within the armrest structure/side console; see e.g., paras. 0026-0027 and 0031 and FIGS. 1-5); and
a latch mechanism, wherein the removable section element is detachably mounted to the base element via the latch mechanism (the base frame 130 includes engagement claws 132 and locking portions 134 for engaging a slit 114 of the storage box 110; see e.g., paras. 0026-0027 and FIGS. 2-5).
Regarding Claim 2, Suzuki discloses wherein the removable section element is detachably mounted to one side of the base element (the storage box 110 is detachably mounted to the base frame 130 to enable maintenance or replacement of the hinge 160 or lid 150; see e.g., paras. 0026-0031 and FIGS. 2-5).
Regarding Claim 5, Suzuki discloses wherein the base element comprises at least one receiving area for receiving the removable section element (the armrest structure located to the side of the seat structure 10 includes an internal cavity for accommodating the outer dimensions of the removable storage box 110; see e.g., FIGS. 1 and 2).
Regarding Claim 10, Suzuki discloses wherein the latch mechanism comprises at least one plug-in element and a corresponding recess (the engagement claws 132 can be considered as a plug-in element and is configured to be inserted into a corresponding slit 114 of the storage box 110; see e.g., paras. 0026-0027 and FIGS. 2-5).
Regarding Claim 11, Suzuki discloses wherein the plug-in element is arranged on the removable section element and the corresponding recess is arranged on the base element or vice versa (the engagement claws 132 is arranged on the base frame 130 and the slit 114 is arranged on the storage box 110; see e.g., paras. 0026-0027 and FIGS. 2-5).
Regarding Claim 12, Suzuki discloses wherein the latch mechanism comprises at least one clip element and a corresponding clip engagement portion (the engagement claw 132 and locking portion 134 can be considered as a clip, and the slit 114 can be considered as a clip engagement portion; see e.g., paras. 0026-0027 and FIGS. 3-5).
Regarding Claim 13, Suzuki discloses wherein the clip element is arranged on the base element and the corresponding clip engagement portion is arranged on the removable section element or vice versa (the engagement claw 132 and the locking portion 134 are arranged on the base frame 130, and the slit 114 is arranged on the storage box 110; see e.g., paras. 0026-0027 and FIGS. 3-5).
Regarding Claim 14, Suzuki discloses wherein the plug-in element is configured as a positioning and fixing element for pre-positioning and pre-fixing of the removable section element when mounting to the base element (the engagement claws 132 each include a protrusion that require the respective slits 114 to be positioned in a particular orientation before the protrusions can be inserted into and secured with the respective slits 114; see e.g., FIGS. 3-5).
Regarding Claim 16, Suzuki discloses an aircraft seat unit for an aircraft cabin (a seat 1 for an aircraft; see e.g., para. 0003) comprising:
a passenger furniture device (a storage unit for an aircraft; see e.g., para. 0001) comprising:
a base element having an upper utility surface, wherein the base element is configured as a console element connected to a seat shell structure of the aircraft seat unit (a seat 1 includes a side portion with an armrest structure (located vertically above an ottoman 30 and vertically below an electrical jack 40) and the armrest structure includes a base frame 130 coupled to a lid 150; as shown in Annotated FIGS. 1 and 2 of Suzuki above, at least the top horizontal surface and the side vertical surface of the armrest structure surrounding the base frame 130 can be considered a base element that is configured as a side console and is connected to a shell 20 either directly or indirectly, and both the horizontal surface of the armrest structure and the lid 150 include an upper utility surface; see e.g., paras. 0003 and 0025-0030 and FIGS. 1 and 2);
a removable section element comprising at least one of a rear panel or a side panel of the console element (as shown in Annotated FIGS. 1 and 2 of Suzuki above, a storage box 110 is configured to be removably coupled to the base frame 130 and the armrest structure, and the storage box 110 includes front, side, and rear wall panels that serve as internal partitioning walls within the armrest structure/side console; see e.g., paras. 0026-0027 and 0031 and FIGS. 1-5); and
a latch mechanism provided on the base element and the removable section element such that the section element is detachably mounted to the base element via the latch mechanism (the base frame 130 includes engagement claws 132 and locking portions 134 for engaging a slit 114 of the storage box 110; see e.g., paras. 0026-0027 and FIGS. 2-5); and
a passenger seat situated laterally adjacent to the passenger furniture device, wherein the console element is arranged adjacent to the passenger seat (a seat body 10 is located laterally adjacent from the side portion of the seat 1; see e.g., paras. 0003-0004 and 0026-0027 and FIGS. 1 and 2).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to Claims 1 or 16, and further in view of U.S. Publication No. 2015/0130244 to Wyss (hereinafter “Wyss”).
Regarding Claim 15, Suzuki discloses a seat 1 with a shell 20 separating a space in front of and behind the shell 20 (see e.g., Suzuki at para. 0003 and FIG. 1). However, Suzuki does not explicitly discuss or show the seat 1 as including a footwell for a passenger seated behind. In the same field of endeavor, Wyss discloses aircraft seats 10 including an aisle adjacent segment 22 (see e.g., Wyss at para. 0034 and FIG. 2). The aisle adjacent segment 22 further define wells 24 for legs or feet of a passenger seated behind (see e.g., Wyss at para. 0035 and FIG. 2). The wells 24 "are enclosed on the top surface by passenger convenience features such as retractable tables and the like and serve to restrain forward movement of the passenger" (see e.g., Wyss at para. 0035 and FIG. 2).
Thus, it would have been obvious to one skilled in the art at the time of filing to have provided the side portion of the seat 1 with a footwell for a rear passenger, in light of the teachings of Wyss, for the predictable result of improving rear passenger comfort and enabling more efficient use of all available space in the side portion of the seat 1.
Regarding Claim 17, Suzuki does not explicitly discuss or show any adjacent seat units. However, it is known in the art to provide a plurality of seats in an aircraft to accommodate multiple passengers. In the same field of endeavor, Wyss discloses aircraft seats 10 positioned behind one another (see e.g., Wyss at para. 0015 and FIGS. 1-3). Additionally, Wyss discloses providing distance between two aircraft seats 10 to allow egress to the aisle (see e.g., Wyss at para. 0038 and FIGS. 1-3). 
Thus, it would have been obvious to one skilled in the art at the time of filing to have provided the aircraft of Suzuki with a plurality of seats adjacent to one another while maintaining access to an aisle, in light of the teachings of Wyss, for the predictable result of accommodating additional passengers and enabling the passengers to leave their seat via the aisle and exit the aircraft in the event of an emergency.
Regarding Claim 18, Suzuki does not explicitly discuss whether the side portion of the seat 1 is arranged on an aisle-side or window-side of an aircraft. However, it is known in the art to position console on either a left side or a right side of a corresponding seat. For example, in the same field of endeavor, Wyss discloses aircraft seats 10 including an aisle adjacent segment 22 (see e.g., Wyss at paras. 0003 and 0034 and FIGS. 1-3).
Thus, it would have been obvious to one skilled in the art to position the side portion of the seat 1 in Suzuki alongside an aisle, in light of the teachings of Wyss, for the predictable result of providing additional privacy and spacing from passengers located on an opposite side of the aisle.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642                                                                                                    
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642